Case 8:19-cr-00433-PJM Document 7-1 Filed 09/25/19 Page 1 of 3

ATTACHMENT A
STIPULATION OF FACTS: United States v. Zhi Tian Lang

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between at least January 2014 and October 2014, ZHI TIAN LANG (“LANG”)
communicated through means and facilities of interstate commerce, including through the KIK
internet application (among others), with various minor females (victims) who were located
outside the state of Maryland. At all relevant times, LANG was located in and a resident of
Maryland.

LANG used the alter ego of “Seth” or “Seth N.” and the KIK username “sethnaz96” when
contacting victims. LANG would obtain pictures of minor victims from their social media
accounts or through direct flirtation. The pictures often depicted the minors in their underwear.
He would then demand that unless a victim provided him with nude pictures, he would post the
initial risqué pictures on a public internet account or send them directly to one or more of the
victim’s acquaintances. Based on complaints by victims, independent investigations by both state
and local law enforcement were begun in multiple jurisdictions, including South Dakota,
Wisconsin, and New Jersey. Ultimately, victims in numerous other states were identified and
interviewed by law enforcement.

Following an investigative lead from a reporting victim in another jurisdiction, on October
27, 2014, Maryland law enforcement contacted and conducted an interview of LANG at his
residence in Gaithersburg, Maryland. LANG admitted that he had contacted minors using KIK
and had nude pictures of minors on his electronic devices. Law enforcement seized the electronic
devices that contained contraband, including a Samsung Galaxy Note II cellular telephone
containing a SanDisk 32GB Micro SDHC Memory Card, a Lenovo brand laptop computer with
serial number EB33129955, and a Western Digital external hard drive with serial number
WX21A3353027. Pursuant to a search warrant issued in the District of South Dakota, LANG’s
devices were searched and numerous images and videos depicting child pornography were
identified. Some of the images recovered from LANG’s telephone were organized into folders
containing child pornography with folder names matching and images depicting victims described
below.

The following paragraphs describe LANG’s interactions with certain minor victims.
LANG contacted each of these victims through the KIK internet application. At times, the victims
referred to LANG as “Seth.”

Beginning in August 2014 and continuing into September 2014, LANG contacted Victim
| when she was 13 years old. LANG knew Victim | was a minor. Victim | initially sent LANG
pictures of herself in bikini underwear. On September 18, 2014, LANG threatened to post images
of Victim | on her Instagram account unless she sent him sexually explicit pictures and videos.
Case 8:19-cr-00433-PJM Document 7-1 Filed 09/25/19 Page 2 of 3

LANG’s directions to Victim | included the following: “Pussy,” “Spread,” “Make daddy a video,”
“Play with your body and look in the camera,” “And say you love daddy and love being his little
slut,” “And want my cock more than anything,” “Then play with your body and pussy.” Victim |
told her mother that she was being extorted. Victim |’s mother confronted LANG via KIK, telling
him that “I am her mother and if you don’t stop | will contact the police.” Among other things,
LANG replied: “Nope you can involve them but your daughter will still be ruined if you do” and
“Let your daughter talk to me and III negotiate. Thats it.” Victim 1’s local police department
conducted an independent investigation that identified communication from the “Seth N.” KIK
account as originating from the IP address of LANG’s residence in Gaithersburg, Maryland. The
exchanges (including images) between LANG and Victim | were recovered from an electronic
device belonging to Victim 1.

In or about September and October 2014, LANG contacted Victim 2 when she was 14 or
15 years old. LANG used images of Victim 2 in bras and panties as leverage to have her produce
more explicit photos. When Victim 2 resisted, LANG would post some of the pictures he already
had of her on Instagram. Victim 2 sent LANG pictures of her vagina, including showing objects
inserted into her vagina. Victim 2 also sent a picture of herself crying to LANG.

In or about October 2014, LANG communicated with Victim 3 when she was 14 and 15
years old. LANG used images of Victim 3 topless to threaten her to produce more explicit photos.
For example, on October 21, 2014, LANG told Victim 3: “Send me nudes or else Ill post yours
online.” Victim 3 resisted and ultimately did not provide any photos depicting herself fully nude.

In or about September 2014, LANG communicated with Victim 4 when she was 14 years
old. LANG threatened Victim 4 that if she did not send more pictures that he would send the
pictures he already had to her friends that he had identified. At LANG’s direction, Victim 4 sent
LANG nude pictures of herself, including pictures of her vagina and masturbation.

On August 31, 2014 and earlier, LANG communicated with Victim 5 when she was 15
years old. Victim 5 initially sent LANG naked photographs of herself willingly. LANG sent
Victim 5 threatening messages to get her to send additional photographs. Victim 5 felt she had no
choice but to send additional photographs, including multiple videos depicting masturbation as
well as depictions of vaginal and anal penetration with objects. Victim 5 sent LANG a picture
depicting herself with the words “Seth’s Little Slut” written on her belly.

On or about September 24, 2014, LANG communicated with Victim 6 when she was 13
years old. LANG threatened to send pictures of Victim 6 to an acquaintance of hers, and others,
unless she made a sexually explicit video. In particular, on September 24, 2014, he told her: “Have
fun with everyone in the world seeing your nudes” as a threat to induce her to send a sexually
explicit video. Immediately after Victim 6 told LANG she was 13, LANG wrote back, “Posting
tonight!”

In at least September and October 2014, LANG communicated with Victim 7 when she
was |5 years old. Victim 7 provided nude pictures to LANG. LANG became abusive and
demanding and asked for more nude pictures: “Unless you send me pics m I’Il send all your pics
out.” Victim 7 sent two pictures of her pubic area and additional pictures of her breasts.
Case 8:19-cr-00433-PJM Document 7-1 Filed 09/25/19 Page 3 of 3

In at least September and October 2014, LANG communicated with Victim 8 when she
was 16 years old. Victim 8 produced nude images of herself, including images and videos
depicting her vagina, anus, and acts of masturbation, at LANG’s request.

In at least September and October 2014, LANG communicated with Victim 9 when she
was 14 years old. Victim 9 initially took pictures of herself wearing underwear. After he
demanded more, the pictures she made and sent to him were nude, including a picture of her
vaginal area.

Beginning in July 2014 and continuing through at least October 2014, LANG
communicated with Victim 10 through a variety of internet applications (including Instagram,
KIK, and Skype) when she was 14 years old. LANG threatened to send photographs of Victim
10 to an adult who knew her. LANG made Victim 10 send photos of herself bending over so that
he could see her pubic area and also send videos depicting other sexually explicit conduct,
including digital penetration. In addition, Victim 10 sent LANG pictures of herself crying.

In or about August and September 2014, LANG, using the name “Seth,” communicated
with Victim || when she was |7 years old. LANG captured images of Victim 11 in her underwear
that she had previously posted to her Instagram account. LANG threatened to send the underwear
images to Victim 11’s family unless Victim 11 provided nude photographs. Ultimately, Victim
11 sent LANG nude photographs, including photographs depicting her vagina. LANG sent at
least one of the nude photographs to another individual.

Using internet communication applications, LANG knowingly persuaded or coerced (or
attempted to persuade or coerce) minors to send him photographs and videos in which the minors
were depicted engaging in sexually explicit conduct including masturbation and lascivious
exhibition of their genitals or pubic area. LANG threatened minors, including for example Victim
1, that he would post revealing pictures of the minors on internet platforms to induce the minors
to send him pictures and videos depicting sexually explicit conduct. LANG did in fact post
photographs of minor victims to coerce them.

From the electronic devices seized from LANG on October 27, 2014, law enforcement
recovered photographs of numerous minor victims, including all of the victims identified above,
engaged in sexually explicit conduct. The communications between LANG and the minor victims,
including Victim |, moved in interstate commerce over the Internet.

SO STIPULATED:

 

 

spstph R. Baldwin v Zhi Tian Lang
istant United States Attorney Defendant —

i MA Ke a 4)
Barry Helfand, Esq. and Paull Kémp, Esq.
Counsel for Defendant V/

4/19 [19
